Citation Nr: 0916508	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-31 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant is considered the Veteran's surviving 
spouse for the purpose of receiving VA death benefits.
.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's representative
J.B.'s representative (Veterans of Foreign Wars)


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to 
February 1972.  He died in March 2004.  The appellant seeks 
entitlement to death benefits as the Veteran's surviving 
spouse.  This claim has been contested by J.B., also claiming 
to be the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for the cause of 
the Veteran's death and entitlement to Dependents' 
Educational Assistance to the appellant.  J.B. filed a 
dependency and indemnity compensation (DIC) claim in July 
2004.  In August 2004, the RO denied entitlement to DIC to 
J.B. on the basis that records showed that she was not the 
Veteran's spouse at the time of this death.  The RO later 
reversed this decision in a February 2006 administrative 
decision and found that J.B. was the legal spouse of the 
Veteran.  The appellant appealed this decision.   

In April 2009, the appellant's representative and J.B.'s 
representative (Veterans of Foreign Wars) submitted 
contentions and arguments on behalf of the claimants in a 
Board Video Conference hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) upon a determination 
that good cause was shown for arguments to be received from 
the representatives without the presence of the claimants, 
pursuant to 38 C.F.R. § 20.700(b).  Oath or affirmation is 
not required for the sole purpose of presenting contentions 
and arguments.  38 C.F.R. § 20.710.  A transcript of the 
hearing is of record
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran married J.B. in March 1995 and there is no 
record of divorce or annulment between J.B. and the Veteran; 
no evidence that J.B. remarried or held herself out as 
remarried since March 1995; and no evidence that J.B. 
deserted the Veteran.  Accordingly, she did not break the 
"continuous cohabitation" requirement defined by VA law.

2.  The appellant married the Veteran in August 1996 without 
knowledge of any legal impediment to the marriage; 
cohabitated with the Veteran for eight years as the Veteran's 
spouse, caring for him until his death; and filed federal tax 
returns with the Veteran as a married couple.


CONCLUSION OF LAW

The appellant is not considered the Veteran's surviving 
spouse for the purpose of receiving VA death benefits. 38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(j), 3.5, 3.50, 3.52, 3.53, 3.105(h), 19.100, 19.101, 
19.102. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO granted the appellant entitlement to service 
connection for the cause of the Veteran's death and 
Dependents' Educational Assistance in July 2004.  However, 
after evidence was submitted from J.B. calling into question 
whether the appellant was the Veteran's surviving spouse, the 
RO sent the appellant a letter in September 2005 that VA had 
received information that showed that the appellant was not 
the Veteran's legal spouse at the time of his death and that 
VA was proposing to stop DIC benefits payments, effective 
December 1, 2005.  The appellant was given the opportunity to 
submit evidence in support of her claim.  In February 2006, 
the appellant was notified that it had been decided that J.B. 
was the legal surviving spouse of the Veteran based on the 
evidence of record and the applicable law.  These actions 
show that the RO complied with the procedural requirements of 
38 C.F.R. § 3.105(h) for discontinuance of benefits by reason 
concerning marital status.

The appellant was never provided a VA notice letter regarding 
the criteria for what is considered a legal spouse for VA 
purposes.  Thus, VA's duty to notify the appellant of the 
information and evidence necessary to substantiate the claim 
or the respective responsibilities of the appellant and VA to 
substantiate the record has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice errors, however, did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Also, due to the numerous procedural documents of record, a 
reasonable person would understand the evidence necessary to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); rev'd in part, Shinseki v. Sanders, --- 
S.Ct. ----, 2009 WL 1045952 (U.S. Apr 21, 2009).  

The appellant has submitted evidence in support of her claim 
to establish her right to be considered the Veteran's 
surviving spouse, including her marriage certificate, federal 
tax records, life insurance records, receipts from her paying 
for the Veteran's expenses including his burial expenses, and 
her military identification card showing her as the dependent 
spouse of the Veteran.  She also submitted multiple 
statements and arguments that she and the Veteran cohabitated 
continuously since their marriage; that she knew of no legal 
impediment prior to their marriage; and that she was the only 
one who took care of the Veteran up until the time of his 
death.  She further submitted pictures of the Veteran and her 
along with her granddaughter and other family members.  These 
actions by the appellant indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process regarding the criteria for establishing 
herself as the Veteran's surviving spouse.  The appellant's 
representative also is presumed to have basic knowledge of 
the applicable criteria for the claim and to have 
communicated this information to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438- 439 (2006).  

As both actual knowledge of the appellant's procedural rights 
and the evidence necessary to substantiate the claim have 
been demonstrated, and she has had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the appellant will result from 
proceeding with adjudication without additional notice or 
process.  Additionally, as the applicable criteria for 
establishing oneself as a surviving spouse and the respective 
responsibilities of VA and the appellant have been provided 
in the February 2006 administrative decision, September 2006 
statement of the case, and January 2008 supplemental 
statement of the case, a reasonable person would understand 
what is necessary to substantiate this claim.  

The applicable notice criteria for simultaneously contested 
claims has been satisfied, pursuant to 38 C.F.R. §§ 19.100, 
19.101, 19.102.  Both the appellant and J.B. have been 
notified of the actions taken by the agency of original 
jurisdiction (the RO) and of the right and time limit for 
initiation of an appeal, as well as hearing and 
representation rights.  Moreover, both parties have been 
furnished with a copy of the statement of the case, which 
contains the information that directly affects the payment or 
potential payment of the benefits sought.  The appellant, who 
filed a notice of disagreement with the adverse decision 
against her, was notified of the right to file a Substantive 
Appeal to the Board.  In January 2008, J.B. was notified that 
the appellant was continuing her appeal and provided with a 
summary of the appellant's contentions stated on her VA-Form 
9.  Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded both the 
appellant and J.B. (through their representatives) the 
opportunity to present arguments before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file.  

The appellant's representative requested a Regional Office 
opinion in October 2005 contending that J.B. was lying about 
her relationship with the Veteran and that the Veteran 
actually filed for an annulment from J.B. prior to his 
marriage to the appellant.  A Regional Office opinion is not 
deemed necessary in this case, however, as the RO has already 
conducted the necessary development.  Specifically, searches 
were conducted for any records of divorce or annulment in 
Nevada, the state where J.B. and the Veteran married, 
Illinois, the state where the Veteran and J.B. reportedly 
lived during their marriage, and Florida, the state where the 
Veteran reportedly lived from 1995 to 1996.  J.B. also 
submitted a copy of search results from the Clerk of the 
Superior Court of San Diego County who found no records in 
the Domestic/Divorce Indexes for J.B. and the Veteran.  There 
is no further information necessary to proceed to a decision 
in this case.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) benefits as the Veteran's surviving 
spouse.  J.B. also contends that she is the Veteran's 
surviving spouse and seeks entitlement to DIC benefits.

DIC means a monthly payment made by VA to a surviving spouse, 
child, or parent because of a service-connected death 
occurring after December 31, 1956, or pursuant to the 
election of a surviving spouse, child, or parent, in the case 
of such a death occurring before January 1, 1957.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

Except as provided in 38 C.F.R. § 3.52, a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and (1) who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in § 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be deemed valid if (a) the marriage occurred on 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see § 3.54), and 
(b) the claimant entered into the marriage without knowledge 
of the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and (d) no claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining the 
questions of desertion; however, due weight will be given to 
findings of fact in court decisions made during the life of 
the veteran on issues subsequently involved in the 
application of this section.  38 C.F.R. § 3.53 (b).

Under 38 C.F.R. § 3.53(b), the "continuous cohabitation" 
requirement is met if separation was "procured" by the 
veteran without fault of the surviving spouse, and that a 
separation by mutual agreement, without an intent to desert, 
does not break the continuity of cohabitation. Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).  

In cases of marital separation by mutual consent, in which 
the veteran's spouse did not induce the separation by 
communicating a definite intent to end the marriage, "the 
statutory continuous cohabitation requirement is excused in 
the absence of a formal divorce, regardless of how long it 
has been since there was contact or a meaningful relationship 
between the veteran and the surviving spouse." Alpough v. 
Peake, Slip Opinion, 2008 WL 372826, *2 (Vet. App.) (2008).

One claiming to be the spouse of a veteran has the burden to 
come forward with a preponderance of evidence of a valid 
marriage under the laws of the appropriate jurisdiction. 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The record shows that the Veteran married the appellant in 
August 1996 in Clark County, Nevada.  A March 2003 military 
hospital discharge record notes that the Veteran had been 
brought to the Emergency Department having been found 
wandering around.  He had been recently released from jail 
approximately 36 hours prior for evidently attacking his wife 
(the appellant).  The discharge note was signed by the 
appellant.  VA hospital records in August 2003 note that the 
Veteran was talking to his wife (the appellant) on the phone.  
A March 2004 death certificate shows the Veteran died and 
notes the appellant as the Veteran's surviving wife.

The appellant submitted a copy of the receipt for medical 
expenses and burial expenses for the Veteran paid by her.  
She stated on reports of contact and written statements that 
she had lived with the Veteran in California since the date 
of their marriage in August 1996 until the Veteran's death in 
March 2004.  She submitted copies of Form 1040A federal tax 
returns filed jointly as a married couple by her and the 
Veteran from 1996 to 2004 in Chula Vista, California.  She 
also submitted a copy of her military identification card 
sponsored by the Veteran issued in March 2004, which noted 
unmarried widow (URW), and a copy of their life insurance 
form noting her as the Veteran's beneficiary.  She submitted 
a written statement in February 2006 that she had no 
knowledge of an impediment to the marriage in August 1996.  
She also submitted written arguments that she had taken care 
of the Veteran up until he became violent and she had to put 
him in a convalescent home and that they had raised the 
appellant's granddaughter.  Last, she submitted photographs 
of her with the Veteran during his lifetime together with her 
family.

In July 2004, J.B. submitted a written statement that she was 
filing a claim as the Veteran's widow and that the death 
certificate noting the appellant as the surviving spouse was 
wrong.  She submitted a copy of a marriage certificate 
between her and the Veteran dated in March 1995 in Clark 
County, Nevada, and a July 2004 certification from the Clerk 
of the Superior Court of San Diego County that a diligent 
search among the Domestic/Divorces Indexes of the Superior 
Court showed no record of a case filed for the Veteran and 
J.B from 1974 to the present.  J.B. submitted written 
statements that she was married to the Veteran and they never 
divorced.  She indicated that they lived together in Chicago 
since they separated in 1999 and that she presently lived in 
Lemon Grove, California.  She noted that there were no 
problems in the marriage and that the Veteran left to go to 
San Diego in 1999 to find a place for them to live while she 
stayed in Chicago to sell their house.  She mentioned that he 
could not take the cold because of his arthritis and that 
after she sold their house in Chicago she intended to reunite 
with him.  She stated on a report of contact with the RO in 
April 2005 that toward the end of 1999 she left Chicago to 
look for the Veteran but could not locate him.  

In April 2005, she submitted three letters written by 
acquaintances on her behalf that they had personal knowledge 
of the Veteran and J.B. being married up until the date of 
his death.  One individual noted that J.B. and the couple 
lived in Chicago after they were married but in 1998 J.B. 
informed the person that the Veteran could not deal with the 
cold weather and he was going to move to San Diego while she 
stayed behind to sell their house in Chicago.  The 
individuals generally noted that they knew J.B. to be an 
honest person.  J.B. submitted a copy of an Internal Revenue 
Service notice to her and the Veteran for a refund for 2004.

A report of contact with the Clark County, Nevada, records 
office noted that they did not have any record of any 
annulment or divorce on file for the Veteran.  The RO also 
contacted the Illinois Department of Public Health to 
determine whether there was any public record of a divorce 
decree or degree of annulment for the Veteran from March 1995 
to December 1996.  The Division of Vital Records responded 
that there was no record found through August 2006.  Also, 
since the Veteran reportedly lived in Jacksonville, Florida, 
from July 1995 to January 1996, the State Office of Vital 
Statistics for Florida was contacted to determine whether 
there was any record of divorce for the Veteran from January 
1995 to December 1996 and the office responded that there was 
no such record.

As the record shows a valid marriage certificate for J.B. and 
the Veteran dated in March 1995, prior to the marriage 
between the appellant and the Veteran in August 1996, and no 
record of divorce or annulment of the marriage to J.B., the 
determinative issue is whether the Veteran's marriage to J.B. 
was considered valid at the time he attempted to marry the 
appellant.  Since there is no evidence that J.B. married or 
held herself out to be married to anyone else, in order to 
resolve this matter, it must be determined whether J.B. and 
the Veteran "continuously cohabitated" prior to the 
Veteran's death, as defined by VA law.  See 38 C.F.R. § 3.53.

J.B. reported that she and the appellant lived together from 
1995 to 1999 in Chicago, Illinois.  This, however, conflicts 
with the appellant's marriage certificate noting that the 
Veteran married the appellant in Nevada in 1996; and the 
appellant's contention that she and the Veteran cohabitated 
in the San Diego area since 1996.  J.B. further mentioned 
that, after the Veteran left to find a house for them in San 
Diego, she had contact with him by phone but when she went to 
San Diego in 1999, she could not find the Veteran.  
Therefore, by all accounts, J.B. and the Veteran did not live 
together continuously from the date of their marriage to the 
Veteran's death.  The continuous cohabitation requirement is 
still met, however, if a separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse.  Id. 

The appellant indicated that she intended to reunite with the 
Veteran in San Diego but did not do so because she could not 
find him.  She apparently lived in the San Diego area for 
five years and did not contact VA until she found out the 
Veteran had died in 2004.  In spite of what could be 
construed as a lack of effort to find the Veteran, and 
conflicting evidence of where exactly the Veteran was living 
from 1996 to 1999 (when J.B. contends he was living with her 
as her husband in Chicago while the 1996 marriage license 
shows the Veteran was married to the appellant in Nevada, and 
the appellant contends they lived together in the San Diego 
area since 1996), J.B. is not shown by the evidence of record 
to have deserted the Veteran.  

J. B. lived apart from the Veteran for four years from 1995 
to 1999 for what she thought was based on mutual consent due 
to convenience and health reasons.  Thus, this did not break 
the cohabitation requirement.  Id.  Thereafter, the Veteran 
reportedly abandoned the relationship through no fault of the 
appellant (during the time that he was married to and 
reportedly living with the appellant).  This also does not 
break the cohabitation requirement with J.B.  Id.  Therefore, 
in spite of the fact that they had not had a meaningful 
relationship since shortly after their marriage in 1995, 
according to VA law, J.B. and the appellant are considered to 
have continuously cohabitated from 1995 to the time of the 
Veteran's death in 2004.  See Alpough v. Peake, Slip Opinion, 
2008 WL 372826, *2 (Vet. App.) (2008).

Moreover, the Veteran and the appellant arguably never 
entered into a valid marriage contract if the Veteran was 
already married.  Nevada law requires dissolution of all 
prior marriages before a couple may be married in the state. 
See N.R.S. 122.020 (a person capable of marriage is: a male 
and a female person, at least 18 years of age, not nearer of 
kin than second cousins or cousins of the half blood, and not 
having a husband or wife living, may be joined in marriage.).  
California law states that an unmarried male of the age of 18 
years or older, and an unmarried female of the age of 18 
years or older, and not otherwise disqualified, are capable 
of consenting to and consummating marriage.  California 
Family Code, Division 3, Part 1, Section 301.  (emphasis 
added).

This legal impediment that the Veteran apparently never 
divorced from J.B. could have been overcome if J.B. had not 
laid claim to the Veteran's death benefits, because the 
appellant was married to the Veteran for eight years prior to 
his death, indicated that she did not know of any legal 
impediment to her marriage to the Veteran, and reportedly 
cohabitated with the Veteran continuously since their 
marriage.  See 38 C.F.R. § 3.52.  Unfortunately for the 
appellant, however, J.B. is claiming death benefits as the 
Veteran's spouse.  Even though the circumstances in this case 
clearly show that the appellant believed herself to be 
lawfully married to the Veteran and assumed the role of the 
Veteran's spouse and caretaker for eight years up until the 
time of his death, VA law supports the claim of J.B., since 
there is no evidence that J.B.'s marriage to the Veteran was 
dissolved in anyway, that J.B. remarried or held herself out 
to be remarried, or that J.B. deserted the Veteran.  

For these reasons, it is J.B. and not the appellant, who is 
considered the Veteran's surviving spouse for purposes of 
receiving death benefits.  See 38 C.F.R. §§ 3.50. 3.52, 3.53.

ORDER

The appellant is not considered the Veteran's surviving 
spouse for the purpose of receiving VA death benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


